Citation Nr: 1502133	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to education assistance benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from October 1970 to October 1974.  He also had unverified service in the Reserves from approximately 1974 to 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to an earlier effective date for service connection for coronary artery disease appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. (See October 2014 correspondence.)


FINDINGS OF FACT

1.  The Veteran had active military service from October 1970 to October 1974.  

2.  The Department of Defense and Department of Homeland Security have not determined that the Veteran is eligible for education assistance benefits.

3.  The Veteran does not meet the service dates requirements for educational assistance benefits. 






CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance benefits have not been met. 10 U.S.C.A. §§ 16132, 16161-16165, 38 U.S.C.A. §§ 3011, 3012 (West 2014); 38 C.F.R. §§ 21.7042, 21.5040, 21.7044, 21.7540, and 21.7050 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the appellant's claim of entitlement to education assistance benefits, where resolution of the claim is as a matter of law, as in this case. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Analysis

The Veteran has applied for monetary assistance for books and tests under Chapter 1607 (Reserves Educational Assistance Benefits or REAP), Chapter 32 (Veterans' Educational Assistance Benefits or VEAP), and Chapter 1606 (the Montgomery GI Bill for Selected Reserves or MGIB-SR).  At the 2013 Board hearing, he stated that he believed that he was entitled to benefits as part of the Montgomery GI bill.  (See Board hearing transcript, page 5.)

REAP

REAP provides educational assistance to members of the Reserve components called or ordered to active duty in response to a war or national emergency declared by the president or Congress.  Eligibility will be determined by the Department of Defense (DoD) or Department of Homeland Security (DHS) as appropriate. VA does not make decisions about basic eligibility, and VA cannot pay benefits without eligibility information from DoD or DHS.
 
A Veteran may be eligible if he served on active duty on or after September 11, 2001, in support of a contingency operation for 90 consecutive days or more, or performed full-time National Guard duty under section 502 (f) of Title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds. 

As the Veteran did not have service on or after September 11, 2001, or perform the requisite full-time National Guard duty, and as DoD and/or DHS has not found the Veteran to be eligible, the Veteran is not entitled to REAP benefits.  

VEAP

The criteria for the Chapter 32 (VEAP) educational assistance benefits are set forth in 38 U.S.C.A. § 3221; 38 C.F.R. § 21.5040.  All Veterans who entered military service after December 31, 1976, and before July 1, 1985, are eligible to participate in the Chapter 32 (VEAP) program by enrolling during one's period of active service.

As noted above, the Veteran first entered active service in 1970; thus, he does not meet the basic eligibility requirement for VEAP benefits.  

MGIB-SR

The MGIB-SR program provides education and training benefits to eligible members of the Selected Reserve, including the Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve and Coast Guard Reserve, and the Army National Guard and the Air National Guard.  Eligibility for this program is determined by the Selected Reserve components and VA makes the payments. Chapter 16, Title 10, U.S. Code.

To qualify, the Veteran must meet several requirements, to include having a six-year obligation to serve in the Selected Reserve signed after June 30, 1985.  The Veteran does not have Selected Reserve service after June 30, 1985.   Therefore, he does not meet a basic element for the MGIB-SR program. 

The Board also notes that the reserve components decide who is eligible for the program.  VA does not make decisions about basic eligibility, and VA cannot pay benefits without eligibility information from a Veteran's Reserve or Guard component.  However, the Veteran, in this case, has not contended that he is a member of a Reserve or Guard component; thus, basic eligibility has not been met.

MGIB

The active duty GI bill is found in Chapter 30.  Entitlement to benefits under the active duty MGIB is governed by Chapter 30.  There are four categories of eligibility.  Category one is for those who first entered active duty after June 30, 1985 and did not decline the MGIB.  The Veteran first entered active duty in 1970; thus, he is not included in Category 1.  

Category 2 is for those with remaining entitlement under the Vietnam Era GI bill (Chapter 34, title 38 U.S. code who had certain dates of service.  The Veteran did not have active duty after October 19, 1984 (the earliest required date).  Thus, he does not meet the criteria for Category 2.  

Category 3 is for those who were involuntarily separated or separated under the Voluntary Separation Incentive or Special Separation Benefit program; the evidence does not support a finding that the Veteran meets this category.  

Category 4 is for former VEAP participants who elected to convert to MGIB during the open window periods and for a small group of National Guard members who were given a brief opportunity to elect MGIB.  The Veteran was not on active duty October 9, 1996, and was not a VEAP participant before October 9, 1996.  Moreover, he does not fulfill the National Guard requirement because he did not serve on full-time active duty in the National Guard from October 9, 1996 with no prior active service.

VEGIB

The Vietnam Era GI Bill (VEGIB) allowed for benefits for members who served on active duty after January 31, 1955 but before January 1, 1977.  There was a 10 year delimiting date from the date of separation or December 31, 1989, whichever was earlier.  The program was terminated on December 31, 1989.  The Veteran did not meet the conversion requirements for remaining benefits after that date. (38 C.F.R. § 21.7044 allows for conversion of benefits if the Veteran meets various requirements, to include that he must have been on active duty at any time during the period beginning on October 19, 1984.  The Veteran does not meet this requirement.)  

Conclusion

The Board appreciates the Veteran's honorable service, however, neither DoD nor DHS has found that he meets the requirements for educational benefits, nor does he meet the required service under the applicable provisions noted above.  The law is dispositive; the Veteran is simply not eligible to receive educational assistance benefits. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to education assistance benefits is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


